United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3663
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Deandre Lewis,                            *     [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: November 2, 1999

                                    Filed: November 5, 1999
                                     ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


       Deandre Lewis challenges the sentence imposed by the district court after a jury
found Lewis guilty of one count of possessing with intent to distribute cocaine base.
On appeal, Lewis contends the district court improperly assessed a two-level increase
for possession of a firearm, and the government and the district court erroneously
shifted the burden of proof to Lewis at sentencing.
      First, assuming for the purpose of our review that the shotguns found in Lewis's
residence were unloaded, Lewis's residence was being used to distribute drugs, Lewis
constructively possessed the firearms by exercising dominion and control over the
residence, and a sufficient connection existed between the firearms and the drug
offense. See United States v. Newton, 184 F.3d 955, 957 (8th Cir. 1999) (standard of
review); United States v. Williams, 10 F.3d 590, 595-96 (8th Cir. 1993); United States
v. Overstreet, 5 F.3d 295, 297 (8th Cir. 1993) (per curiam).

        Second, although the government misstated the burden of proof during
sentencing, the district court's remarks do not suggest it was unaware the government
had the burden of proving a connection between Lewis's firearms and his offense. See
United States v. Otto, 176 F.3d 416, 418 (8th Cir. 1999) (judges are presumed to know
law and to apply it in making their decisions). Aside from Lewis's failure to preserve
this issue for appellate review, we are satisfied the district court did not commit error,
plain or otherwise.

      We affirm Lewis's sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-